DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Gomez (Garcia-Gomez et al, “Real-Time Chemical Analysis of E-Cigarette Aerosols by Means of Secondary Electrospray Ionization-Mass Spectrometry”, Chemistry-A European Journal 22(7), 2016) in view of Szalay (WO 2013098642 A2) and in further view of Oki (US 20100206959 A1).
Regarding claim 1, Garcia-Gomez teaches a method of analyzing a sample comprising:
Activating an electronic cigarette such that said electronic cigarette emits aerosol;
Generating analyte ions from said aerosol;
Mass analyzing said analyte ions; and
Characterizing said aerosol, smoke, vapor and/or droplets based on said mass analysis (e-cigarette (EC) aerosol mass spectrometry, Abstract lines 1-8).
Garcia-Gomez does not teach that generating analyte ions from said aerosol comprises causing said aerosol to impact a collision surface, wherein said collision surface is located in a vacuum chamber of a mass spectrometer.
Szalay teaches an ion source which generates analyte ions by causing analyte ions to impact a collision surface (130) in a vacuum chamber of a mass spectrometer (low pressure region, paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garcia-Gomez to have the collision surface of Szalay, in order to increase the efficiency of the measurement compared to a conventional electrospray ion source such as that taught by Garcia-Gomez using a simple and robust system (Szalay, paragraph 72). 
Garcia-Gomez and Szalay do not teach mixing said aerosol with a matrix, wherein said matrix comprises isopropanol.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garcia-Gomez and Szalay to have the isopropanol addition step of Oki, so that the mixture of matrix and analyte impacts the collision surface, in order to assist in the analysis by desolvating the analyte ions as described by Oki.
Regarding claim 2, Garcia-Gomez teaches that activating said electronic cigarette comprises activating an activation switch or button of said electronic cigarette (manually activating e-cig heater, p. 17 lines 9-10).
Regarding claim 3, Garcia-Gomez teaches that activating said electronic cigarette comprises causing a gas to pass through said electronic cigarette (air passes through cigarette into mass spectrometer, figure 4).
Regarding claim 4, Garcia-Gomez teaches that activating said electronic cigarette comprises causing a pulse of gas to pass through said electronic cigarette (pulse of gas is a “puff”, p. 17 lines 10-12).
	Regarding claim 5, Garcia-Gomez teaches that activating said e-cigarette comprises activating said electronic cigarette such that an electronic cigarette solution is vaporized by said electronic cigarette or other device so as to produce aerosol (e-cigarettes operate by vaporizing a liquid into an aerosol, p. 3 lines 9-11).
	Regarding claim 6, Garcia-Gomez teaches positioning said electronic cigarette in a sampling or inlet port, wherein said sampling or inlet port is arranged or adapted to 
Regarding claim 7, Garcia-Gomez teaches all the limitations of claim 6 as described above.  Garcia-Gomez does not teach that the inlet port is arranged to accommodate the mouthpiece of the electronic cigarette.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garcia-Gomez by placing the mouthpiece the electronic cigarette in the adapter of Garcia-Gomez, as a matter of arranging the e-cigarette (re-arranging the parts of the invention, MPEP 2144.04 VI C [R.08-2019]) in order to accurately simulate a user puff (i.e. air going towards the mouthpiece and into the sample).
	Regarding claim 12, Garcia-Gomez teaches that characterizing said aerosol comprises determining the chemical composition of said aerosol based on mass analysis (detecting chemical substances, Abstract lines 12-13).
	Regarding claim 13, Garcia-Gomez teaches that characterizing said aerosol comprises identifying one or more contaminants in said aerosol based on said mass analysis (detecting harmful substances, p. 8 lines 1-7).
Regarding claim 14, Garcia-Gomez teaches that characterizing said aerosol comprises determining one or more compositions of electronic cigarette solution based on mass analysis (detecting chemical substances, Abstract lines 12-13; aerosol comes from e-liquid, p. 3 lines 9-11).
Regarding claim 15, Garcia-Gomez teaches activating a plurality of electronic cigarettes (study of different e-cigarettes, p. 12-13) such that each of said plurality of 
Regarding claim 16, Garcia-Gomez teaches all the limitations of claim 1 as described above.  Garcia-Gomez does not teach that said method is performed automatically without user interaction.
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the method of Garcia-Gomez automatically without user interaction, as it has been held that “providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), MPEP 2144.04 III [R-10.2019].  
Regarding claim 17, Garcia-Gomez teaches an apparatus for analyzing a sample, comprising:
One or more first devices (smoking device, figure 4) arranged and adapted to activate an electronic cigarette such that said electronic cigarette emits aerosol;
A mass analyzer (Orbitrap mass spectrometer, p. 16 lines 4-5) arranged and adapted to mass analyze said analyte ions or ions derived from said analyte ions; and
One or more second devices (device to run data analysis software, p. 17 lines 14-16) arranged and adapted to characterize said aerosol based on said mass analysis.
Garcia-Gomez does not teach a collision surface located in a vacuum chamber of a mass spectrometer, wherein said apparatus is arranged and adapted to cause said 
Szalay teaches an ion source which generates analyte ions by causing analyte ions to impact a collision surface (130) in a vacuum chamber of a mass spectrometer (low pressure region, paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garcia-Gomez to have the collision surface of Szalay, in order to increase the efficiency of the measurement compared to a conventional electrospray ion source such as that taught by Garcia-Gomez using a simple and robust system (Szalay, paragraph 72). 
Oki teaches a mass spectrometry method (mass spectrometry, paragraph 187) including a step of mixing a gaseous sample (gas sample 203) with a matrix comprising isopropanol (paragraph 105).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garcia-Gomez and Szalay to have the isopropanol addition step of Oki, so that the mixture of matrix and aerosol impacts the collision surface, in order to assist in the analysis by desolvating the analyte ions as described by Oki.
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Gomez in view of Szalay and Oki and in further view of Cameron (US 20170042230 A1).
Regarding claims 8 and 22, Garcia-Gomez, Szalay and Oki teach all the limitations of claims 6 and 17 as described above.  Garcia-Gomez, Szalay and Oki do 
Cameron teaches a method of analysis comprising providing an airtight seal (paragraph 100) between a vaporizer (may be an e-cigarette, paragraph 112) and a sampling port.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an airtight seal between the electronic cigarette and the sampling port of Garcia-Gomez as taught by Cameron, in order to reduce background by preventing air without e-cigarette vapor from entering the mass spectrometer.
Response to Arguments
Applicant’s arguments with respect to the amended claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 In response to applicant's argument that the applicant has recognized that mixing the sample with isopropanol is particularly advantageous for characterization of aerosol, smoke, vapor or droplets emitted from an electronic cigarette, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   In this case, it would have been obvious to modify the system of Garcia-Gomez and Szalay to add isopropanol to the aerosol as taught by Oki since is known 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/           Examiner, Art Unit 2881